Schneider, J.,
concurring. I concur for the additional reason that respondents do not claim: (1) that they do not have unencumbered funds sufficient to meet the demand of relators; (2) that the performance of their duty is impossible (State, ex rel. Johns, v. Bd. of County Commrs. [1972], 29 Ohio St. 2d 6); or (3) that their performance of duty would entail a collapse of county government (State, ex rel. Brown, v. Bd. of County Commrs. [1970], 21 Ohio St. 2d 62).
Furthermore, respondents do not contend that the care, detention and rehabilitation of juvenile delinquents is not an exercise of judicial power and that the imposition of the responsibility for such governmental functions may not be constitutionally imposed upon a court or a judicial officer.